Case 1:19-cv-00005-MSM-PAS Document 50 Filed 01/22/20 Page 1 of 2 PageID #: 654




                              UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF RHODE ISLAND

  DOLORES CEPEDA,
               Plaintiff,

  v.                                                       C.A. No. 19-cv-00005-WES-PAS
  BANK OF AMERICA, N.A.,
  FAY SERVICING, LLC and
  WILMINGTON TRUST NATIONAL
  ASSOCIATION SOLELY AS TRUSTEE FOR
  THE MFRA TRUST 2014-2,
               Defendants.

       DEFENDANTS FAY SERVICING, LLC AND WILMINGTON TRUST NATIONAL
         ASSOCIATION SOLELY AS TRUSTEE FOR THE MFRA TRUST 2014-2’S
                      MOTION FOR SUMMARY JUDGMENT

         Pursuant to Fed. R. Civ. P. 56, Defendants Fay Servicing LLC and Wilmington Trust

 National Association Solely as Trustee for the MFRA Trust 2014-2 (“Defendants”) move for the

 entry of summary judgment as to all claims against them set forth in Plaintiff Dolores Cepeda’s

 (“Plaintiff”) Complaint.    In support of its motion, Defendants rely on the accompanying

 Memorandum of Law, Statement of Undisputed Facts, and Affidavit submitted herewith.

         WHEREFORE, Defendants respectfully request that their Motion for Summary Judgment

 be allowed, and that an order enter dismissing Plaintiff’s Complaint with prejudice on all counts

 asserted against Defendants.


                                 [Signatures on following page]
Case 1:19-cv-00005-MSM-PAS Document 50 Filed 01/22/20 Page 2 of 2 PageID #: 655




                                                     Respectfully submitted,
                                                     FAY SERVICING, LLC and
                                                     WILMINGTON TRUST NATIONAL
                                                     ASSOCIATION SOLELY AS TRUSTEE
                                                     FOR THE MFRA TRUST 2014-2
                                                     By its attorneys,

                                                     /s/ Patrick T. Uiterwyk
                                                     Patrick T. Uiterwyk, Bar No. 7461
                                                     Nelson Mullins Riley & Scarborough LLP
                                                     One Post Office Square, 30th Floor
                                                     Boston, MA 02109
   Date: January 22, 2020                            Tel: 617-217-4643
                                                     Fax: 617-217-4710
                                                     Email: patrick.uiterwyk@nelsonmullins.com




                                  CERTIFICATE OF SERVICE

         I, Patrick T. Uiterwyk, certify that on this 22nd day of January, 2020, I filed the foregoing
 document through the ECF system, thereby serving it electronically to the registered participants
 as identified on the Notice of Electronic Filing (NEF), and paper copies will be sent to those
 indicated as non-registered participants on this date. The foregoing document is available for
 viewing and downloading from the ECF system.


                                                    /s/ Patrick T. Uiterwyk
                                                    Patrick T. Uiterwyk
